Case 1:20-cv-20489-RNS Document 60 Entered on FLSD Docket 09/01/2021 Page 1 of 8




                            United States District Court
                                      for the
                            Southern District of Florida

   Kathleen Smith, Plaintiff,            )
                                         )
   v.                                    ) Civil Action No. 20-20489-Civ-Scola
                                         )
   Lululemon USA, Inc., Defendant.       )
            Order Granting Defendant’s Motion for Summary Judgment
         Plaintiff Kathleen Smith, a former Store Manager at Defendant lululemon
  and an occasional swimsuit model, brought this action against her former
  employer following her termination. (Compl., ECF No. 1.) Smith alleged that
  she had been discriminated against because of her gender and that she had
  been retaliated against for opposing lululemon’s alleged discriminatory social
  media policy. (Id.) lululemon has moved for final summary judgment (ECF No.
  32), to which Smith has responded (ECF No. 44) and lululemon has replied
  (ECF No. 51). Having considered the parties’ briefing, the record, and the
  relevant legal authorities, lululemon’s motion is granted. (ECF No. 32.)
        1. Background

             a. Smith violates the expense-reporting policy.

         Smith worked at lululemon for approximately seven years, first as a “Key
  Leader” and then as a “Store Manager.” (ECF 33 at ¶ 1.) Prior to 2018, Smith
  performed her job well, receiving no formal written warnings and several
  positive performance reviews. (ECF No. 43 at ¶¶ 28, 45; ECF No. 33 at ¶ 12.)
         However, in May 2018 Smith received a formal written warning (an
  “FFI”), in which Smith was warned of an increasing “trend” in “missing by-
  whens.” (ECF No. 33-6; ECF No. 33 at ¶ 12; ECF No. 43 at ¶ 28.) The FFI broke
  down various missed deadlines, including Smith’s failure to submit expense
  reports on time and her negligence in performing other administrative tasks as
  Store Manager. (ECF No. 33-6; ECF No. 33 at ¶ 13.) The May 2018 FFI warned
  that “[a]ny further trends in missing by-whens will result in further disciplinary
  action, up to and including termination.” (ECF No. 33-6.)
         Lululemon’s expense-reporting policy stated that employees must submit
  expense reports on a “timely basis,” which Smith understood to be, for the
  most part, quarterly. (ECF No. 33 at ¶ 16; ECF No. 43 at ¶¶ 16, 18.) Smith was
  aware of how to timely and properly submit expense reports. (ECF No. 33 at
  ¶ 17; ECF No. 43 at ¶ 17.)
Case 1:20-cv-20489-RNS Document 60 Entered on FLSD Docket 09/01/2021 Page 2 of 8




         Despite the warning in the May 2018 FFI, Smith did not timely and
  properly submit all of her expense reports prior to her termination. (ECF No. 33
  at ¶ 14; ECF No. 43 at ¶ 14.) As a result, Smith had reportedly accrued
  approximately $10,000 in unsubmitted expenses. (ECF No. 33 at ¶ 20; ECF
  No. 43 at ¶ 20.) In addition, because of her failure to properly submit expenses,
  Smith received a bonus to which she was not entitled. (ECF No. 33 at ¶ 22;
  ECF No. 43 at ¶ 22.) In August 2018, Smith received a “final reminder,”
  warning that her company credit card would be deactivated unless she resolved
  her outstanding expenses. (ECF No. 43 at ¶ 49; ECF No. 43-11.) On September
  21, 2018, Smith received another “final reminder,” in which her manager was
  copied, again instructing her to resolve certain expenses. (ECF No. 33-8; ECF
  No. 33 at ¶ 14; ECF No. 43 at ¶ 14.) On September 28, 2018, lululemon
  terminated Smith. (ECF No. 33 at ¶ 24; ECF No. 43 at ¶ 24.) Smith received a
  letter stating that the termination was due to “Violation of Company Policy.”
  (ECF No. 33-16.)
           b. Smith’s swimsuit photographs come under scrutiny.

         Smith’s troubles with lululemon did not end with her expense-reporting
  compliance. Since approximately 2015, Smith publicly posted photographs of
  herself in swimwear via Instagram. (ECF No. 43 at ¶ 31; ECF No. 50 at ¶ 31.) In
  April 2018, Smith’s manager, Ryan Fischbeck, told her that these photographs
  could be seen as unprofessional. (ECF No. 33 at ¶ 3; ECF No. 43 at ¶ 27; ECF
  No. 50 at ¶ 27.) Ms. Fischbeck again raised Smith’s photographs in the
  summer of 2018, reiterating her concerns that the photographs were
  unprofessional. (ECF No. 43 at ¶ 29; ECF No. 50 at ¶ 29.) A third warning
  came in August 2018, when Ms. Fischbeck told Smith that she needed to
  “make a decision” about whether she was willing to follow lululemon’s revised
  social media policy. (ECF No. 43 at ¶ 30; ECF No. 50 at ¶ 30.)
         Lululemon’s revised Standards of Professional Conduct were shared with
  Smith and other managers in July 2018. (ECF No. 43 at ¶ 36; ECF No. 50 at
  ¶ 36.) These standards included a section regarding the use of social media
  (the “Social Media Policy”), which, in part, asked employees to “consider”
  whether they were “[s]haring inappropriate pictures” on social media. (ECF No.
  43-17; ECF No. 43 at ¶ 36; ECF No. 50 at ¶ 36.) Smith objected to the policy,
  raising concerns over its apparent subjectivity in determining what were
  “inappropriate” photographs. (ECF No. 43 at ¶ 39; ECF No. 50 at ¶ 39.) Smith
  and Ms. Fischbeck “clashed” over the new policy. (Id.)
         Smith identified other employees that were caught in the frame of the
  new policy. One male manager, Mr. Shupert, was issued an FFI in August
  2018, in part because of publicly available photographs of bikini-clad women
Case 1:20-cv-20489-RNS Document 60 Entered on FLSD Docket 09/01/2021 Page 3 of 8




  that he posted on his Instagram. (ECF No. 33 at ¶ 10; ECF No. 43 at ¶¶ 10,
  32.) One female employee, Olympia Ridge, also posted publicly available
  photographs of herself in swimwear, although no detrimental action was taken
  against her. (ECF No. 43 at ¶ 35; ECF No. 50 at ¶ 35.) Last, Smith identified
  one male employee, Brandon Doyle, who posted public photographs of himself
  in swim briefs, and neither party identified any adverse action against Doyle.
  (ECF No. 43 at ¶ 40; ECF No. 50 at ¶ 40.)
     2. Legal Standard

         The Court applies the familiar legal standard for summary-judgment
  motions. “Summary judgment is appropriate where the pleadings, affidavits,
  depositions, admissions, and the like show that there is no genuine dispute as
  to any material fact and the movant is entitled to judgment as a matter of law.”
  Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1050 (11th Cir. 2015) (cleaned up).
  “[T]o survive summary judgment, the nonmoving party must . . . make a showing
  sufficient to permit the jury to reasonably find on its behalf.” Id. “An issue of fact
  is ‘material’ if, under the applicable substantive law, it might affect the outcome
  of the case.” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th
  Cir.2004). “An issue of fact is ‘genuine’ if the record taken as a whole could lead
  a rational trier of fact to find for the nonmoving party.” Id. at 1260. All the
  evidence and factual inferences reasonably drawn from the evidence must be
  viewed in the light most favorable to the nonmoving party. Jackson v. BellSouth
  Telecomms., 372 F.3d 1250, 1280 (11th Cir. 2004).
     3. Discussion

        The Defendant moves for summary judgment on all three of the Plaintiff’s
  claims—(1) Gender Discrimination under Title VII of the Civil Rights Act of
  1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”) and the Florida Civil
  Rights Act, Fla. Stat. § 760.01 et seq. (“FCRA”); (2) retaliation under Title VII
  and the FCRA; and (3) retaliation under Fla. Stat. § 448.102(3) (“FWA”). The
  Court will address each in turn.
        A. Gender Discrimination

         Per the familiar McDonnell Douglas test, a plaintiff must establish a
  prima facie case of discrimination under Title VII by showing that: (1) the
  plaintiff is a member of a protected class; (2) the plaintiff was subjected to
  adverse employment action; (3) the plaintiff’s employer treated similarly
  situated employees, who are not within the protected class, more favorably;
  and (4) the plaintiff was qualified for the job at issue. See Rice-Lamar v. City of
Case 1:20-cv-20489-RNS Document 60 Entered on FLSD Docket 09/01/2021 Page 4 of 8




  Ft. Lauderdale, Fla., 232 F.3d 836, 842-43 (11th Cir. 2000) (referencing
  McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). If a plaintiff
  makes out a prima facie case, the burden shifts to the defendant to articulate a
  legitimate, non-discriminatory basis for the action at issue. See Smith v.
  Lockheed-Martin Corp., 644 F.3d 1321, 1325 (11th Cir. 2011). Once such a
  basis is articulated, the burden falls back to the plaintiff to show that the
  employer’s reason was pretext for unlawful discrimination. See id. at 1326.
         But even if a plaintiff fails to satisfy the McDonnell Douglas test, a
  plaintiff may survive summary judgment by presenting a “convincing mosaic of
  circumstantial evidence” that permits a jury to infer intentional
  discrimination. 1 See Henderson v. Lab. Corp. of Am. Holdings, 851 F. App’x
  972, 977 (11th Cir. 2021) (quoting Sims v. MVM, Inc., 704 F.3d 1327, 1332
  (11th Cir. 2013)).
         Here, Smith abandons the McDonnell Douglas test and looks only to the
  “convincing mosaic” test. (ECF No. 44 at 14.) A “convincing mosaic” is shown
  by demonstrating: (1) suspicious timing or other “bits and pieces from which
  an inference of discriminatory intent might be drawn,” (2) “systematically better
  treatment of similarly situated employees,” and (3) evidence that the employer’s
  justification is pretextual. See Lewis v. City of Union City, Ga., 934 F.3d 1169,
  1185 (11th Cir. 2019).
         First, Smith fails to gather enough “bits and pieces” to permit an
  inference of discriminatory intent. To piece together her mosaic, Smith largely
  relies on a limited number of interactions with her manager, Ryan Fischbeck,
  which Smith argues demonstrates the targeting of women who publicly share
  photographs of themselves in swimwear online. (ECF No. 44 at 15–16.) Smith
  points to three instances, dating from April 2018 to August 2018, where Ms.
  Fischbeck commented on Smith’s swimsuit photographs, deeming such
  photographs unprofessional. (ECF No. 43 at ¶¶ 27, 29–30; ECF No. 50 at
  ¶¶ 27, 29–30.) Smith also points to the promulgation of the revised Social
  Media Policy in July 2018, as well as the timing of her termination, which took
  place about forty-five days after a conversation where Ms. Fischbeck told Smith
  to “make a decision” about whether she could abide by the Social Media Policy.
  (ECF No. 43 at ¶ 30; ECF No. 50 at ¶ 30.) Taken together, these incidents do
  not point towards discriminatory intent; rather, these point towards a
  supervisor asking a store manager to comply with and enforce a neutrally
  applicable policy.


  1A plaintiff can also present “direct evidence of discriminatory intent” in order to escape
  summary judgment. See Lewis v. City of Union City, Ga., 918 F.3d 1213, 1220 n.6 (11th Cir.
  2019). The Plaintiff has not shown any direct and explicit evidence of discriminatory intent.
Case 1:20-cv-20489-RNS Document 60 Entered on FLSD Docket 09/01/2021 Page 5 of 8




         Second, Smith does not show the “systematically better treatment” of
  similarly-situated employees. See Lewis, 934 F.3d at 1185. A similarly-situated
  employee is one outside of the plaintiff’s classification that is “similarly situated
  in all material respects.” See Lewis, 918 F.3d at 1227. Therefore, a similarly
  situated employee here would be a male store manager or other leader that
  publicly posts photographs of himself in swimwear. Smith points to only one
  male employee who posed in revealing swimwear and received no reprimand.
  (ECF No. 43 at ¶ 40.) But Smith does not establish whether this individual was
  similarly situated—while Smith was a Store Manager, there is no evidence
  regarding Mr. Doyle’s job title or position. See Bird v. Univ. of Fla. Bd. of
  Trustees, No. 18-cv-221-AW-GRJ, 2020 WL 9550223, at *7 & n.14 (N.D. Fla.
  Sept, 1, 2020) (holding that the plaintiff had failed to show the “systemically
  better treatment of any similarly situated employee” as the plaintiff had not
  shown that other better-treated employees held the same position). The only
  store manager that Smith references is Mr. Shupert, who also received an FFI
  and was asked not to publicly share photographs of women in bikinis. 2 (ECF
  No. 43 at ¶ 32.) The failure to show the systemically better treatment of male
  store managers who publicly post photographs of themselves in swimwear is
  fatal.
         Last, Smith cannot show that lululemon’s reason for her termination—
  her breach of the expense-reporting policy—was pretextual. When evaluating
  pretext, courts look to whether the employer’s decisionmakers believed that the
  employee committed misconduct and whether that belief was the reason for
  termination. See Ceus v. City of Tampa, 803 F. App’x 235, 250 (11th Cir. 2020)
  (citing Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991)).
  Smith attempts to cast doubt by complaining that her termination was only
  forty-five days after her manager told her to “make a decision” about whether
  she could follow the Social Media Policy. ((ECF No. 43 at ¶ 30.) Smith also
  contends that she communicated difficulties in submitting her expense reports
  and attempted to resolve these issues with lululemon. (ECF No. 43 at ¶¶ 47–
  48; ECF No. 50 at ¶¶ 47–48.)
         These do not rebut lululemon’s legitimate, non-discriminatory basis for
  termination. Ms. Fischbeck believed that Smith had violated the expense-
  reporting policy; she raised the issue in May 2018 in an FFI with Smith and
  warned that continued violations could lead to termination. (ECF No. 33 at
  ¶ 12; ECF No. 33-6.) Smith continued to violate the expense-reporting policy,
  including in the days before her termination. (ECF No. 43 at ¶ 15; ECF No. 33


  2 Following the FFI, Mr. Shupert removed photographs of women in swimwear from his
  Instagram, and he remains employed with lululemon. (ECF No. 43 at ¶ 34.)
Case 1:20-cv-20489-RNS Document 60 Entered on FLSD Docket 09/01/2021 Page 6 of 8




  at ¶ 15.) On September 21, 2018, Smith was given a “final reminder” to correct
  deficiencies in her expenses, which were reported as nearing $10,000, and Ms.
  Fischbeck was copied on the e-mail. (ECF No. 33 at ¶¶ 15, 20; ECF No. 33-8;
  ECF No 43 at ¶¶ 15, 20.) Smith was terminated one week later—the stated
  reason being her continued violation of the expense-reporting policy. (ECF
  No. 33 at ¶ 24; ECF No 43 at ¶ 24; ECF No. 43-5 at 151:18–152:21.) 3
         Absent a triable issue of fact regarding whether the alleged pretext was
  false, Smith cannot succeed. This is because courts are not empowered to act
  as “a super-personnel department” over the non-discriminatory workings of the
  workplace. See Elrod, 939 F.2d at 1470; see also Flowers v. Troup Cnty., Ga.,
  School Dist., 803 F.3d 1327, 1338 (11th Cir. 2015) (“Title VII does not allow
  federal courts to second-guess nondiscriminatory business judgments, nor
  does it replace employers’ notions about fair dealing in the workplace with that
  of judges.”). Indeed, for purposes of Title VII, employers may fire employees for
  “a good reason, a bad reason, a reason based on erroneous facts, or for no
  reason at all, as long as its action is not for a discriminatory reason.” Flowers,
  803 F.3d at 1338 (quoting Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d
  1181, 1187 (11th Cir. 1984)).
         Smith may not like lululemon’s reason for her termination, but she
  acknowledges that she violated the expense-reporting policy. (ECF No. 33 at
  ¶ 14; ECF No. 43 at ¶ 14.) And Smith has not captured a “convincing mosaic,”
  as she has failed to show the better treatment of any, let alone the
  systematically better treatment, of similarly situated employees, and she has
  failed to rebut lululemon’s legitimate, non-discriminatory basis for her
  termination. 4 Therefore, Smith cannot succeed on a claim of gender
  discrimination.
         B. Retaliation under Title VII and the FCRA

         Under Title VII and the FCRA, a plaintiff must show a prima facie case
  that (1) the plaintiff engaged in a “statutorily protected expression,” (2) the
  plaintiff suffered a “materially adverse action,” and (3) there was a “causal link”

  3 Nor can Smith demonstrate pretext as she cannot show that lululemon’s basis for
  termination was false. See Springer v. Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344,
  1349 (11th Cir. 2007) (“[A] reason is not pretext for discrimination unless it is shown both that
  the reason was false, and that discrimination was the real reason.”) (emphasis in original).
  Smith cannot argue that the reason was false; it is undisputed that Smith violated the
  expense-reporting policy and was admonished in writing for doing so. (ECF No. 33 at ¶ 14; ECF
  No. 43 at ¶ 14.)
  4 This result would be the same even if Smith argued the McDonnell Douglas framework, as

  Smith did not show that she was subjected to disparate treatment compared to similarly
  situated employees, nor did she rebut lululemon’s articulated, non-discriminatory justification
  and show that it was pretextual, for the reasons described above.
Case 1:20-cv-20489-RNS Document 60 Entered on FLSD Docket 09/01/2021 Page 7 of 8




  between the adverse action and the protected activity. See Lewis v. Blue Bird
  Corp., 835 F. App’x 526, 529 (11th Cir. 2020). Once a prima facie case is made,
  the burden-shifting framework of McDonnell Douglas is applied. See id.
         First, Smith did not engage in statutorily protected expression. Under
  Title VII, the act of “opposing any practice made an unlawful employment
  practice by Title VII” (such as discrimination) constitutes engaging in
  “statutorily protected expression.” Lipphardt v. Durango Steakhouse of Brandon,
  Inc., 267 F.3d 1183, 1187 (11th Cir. 2001) (cleaned up). A plaintiff need not
  show that the practice was unlawful; rather, it is enough for the plaintiff to
  show a “good faith, reasonable belief” that the plaintiff was the victim of an
  unlawful practice and that such belief led the plaintiff to report the conduct at
  issue. See id. This standard entails both a subjective and an objective
  component—the plaintiff must show that the belief (1) was subjectively held in
  good faith and (2) was objectively reasonable. Id. (citing Little v. United Techs.,
  Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997)).
         The parties agree that Smith voiced an objection to the Social Media
  Policy’s subjectivity, i.e., that the policy could be used in a discriminatory
  fashion. (ECF No. 43 at ¶ 39; ECF No. 50 at ¶ 39.) Nonetheless, Smith has not
  shown that such belief was reasonable. Many employer policies have the
  potential to be used in a discriminatory fashion—indeed, as Smith raised with
  Ms. Fischbeck, the Social Media Policy could, in theory, be used to discriminate
  against a number of protected groups. (ECF No. 43 at ¶ 38.) But what matters
  is whether the belief that an employer used a policy to discriminate was
  “objectively reasonable in light of the facts and record presented.” Lipphardt,
  267 F.3d at 1187 (emphasis added). In support, Smith relies on the following
  incidents: (1) Ms. Fischbeck raised concerns regarding Smith’s swimsuit
  photographs on three occasions; (2) Ms. Fischbeck spoke with Mr. Schupert
  about pictures of bikini-clad women that he posted on his publicly available
  social media; (3) Ms. Fischbeck inquired into reprimanding another female
  employee, Ms. Ridge, because of her public swimsuit photographs, although no
  adverse action was taken; and (4) a male employee, Mr. Doyle, who makes
  public certain photographs of himself in swim briefs, is still employed by
  lululemon. (ECF No. 43 at ¶¶ 27, 29, 30, 32–33, 35, 40.) The record
  demonstrates that some (Smith) but not all (Ridge) female employees were
  spoken to regarding the pictures that they shared online, and some (Shupert)
  but not all (Doyle) male employees were reprimanded for the photographs that
  they shared online. Given such differing treatment among gender
  classifications, it is not objectively reasonable to conclude that the Social Media
  Policy was used in a discriminatory fashion. Therefore, Smith did not engage in
  statutorily protected expression.
Case 1:20-cv-20489-RNS Document 60 Entered on FLSD Docket 09/01/2021 Page 8 of 8




        Second, even if Smith met her burden to show a prima facie case, Smith
  is unable to rebut lululemon’s legitimate, non-retaliatory reason and show that
  it was pretextual, for the reasons discussed above. See supra Section 3.A.
  Therefore, Smith’s claim of retaliation under Title VII and the FCRA fails.
        C. Retaliation under the FWA

         Under the FWA, a plaintiff must show that (1) the plaintiff engaged in a
  “statutorily protected expression,” (2) the plaintiff suffered a “materially adverse
  action,” and (3) there was “some causal relation” between the adverse action
  and the protected activity. See Rivera v. Spirit Airlines, Inc., No. 19-62298-Civ-
  Scola, 2020 WL 491454, at *2 (S.D. Fla. Jan. 30, 2020) (Scola. J.). This
  standard is the same as the Title VII standard applied above, see Rutledge v.
  SunTrust Bank, 262 F. App’x 956, 957–58 (11th Cir. 2008), and therefore the
  result is the same.
     4. Conclusion

         In total, the Court finds that summary judgment is appropriately entered
  for the Defendant. A review of the relevant legal authorities and record evidence
  demonstrate that the Plaintiff has failed to meet the prima facie cases for
  general discrimination and retaliation, and even if the Court assumed that she
  did, she failed to rebut lululemon’s legitimate, non-discriminatory reason for
  the Plaintiff’s termination. Therefore, the Court grants the Defendant’s motion
  for summary judgment (ECF No. 32).
         The Court directs the Clerk to close this case. All pending motions, if
  any, are denied as moot.
        Done and ordered at Miami, Florida on September 1, 2021.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
